People v Hester (2014 NY Slip Op 06843)
People v Hester
2014 NY Slip Op 06843
Decided on October 8, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on October 8, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentMARK C. DILLON, J.P.
RUTH C. BALKIN
JEFFREY A. COHEN
BETSY BARROS, JJ.


2011-04772
 (Ind. No. 1981/05)

[*1]The People of the State of New York, respondent, 
vMatthew Hester, appellant.
Lynn W. L. Fahey, New York, N.Y. (John Gemmil of counsel), for appellant.
Kenneth P. Thompson, District Attorney, Brooklyn, N.Y. (Leonard Joblove and Amy Appelbaum of counsel), for respondent.
DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (Parker, J.), rendered April 18, 2011, convicting him of bail jumping in the second degree, upon a jury verdict, and imposing sentence.
ORDERED that the judgment is affirmed.
Viewing the evidence in the light most favorable to the defendant, there is no reasonable view of the evidence that would have permitted the jury to find that the affirmative defense to bail jumping under Penal Law § 215.59 was established by a preponderance of the evidence (see People v Taylor , 80 NY2d 1, 12). Therefore, the trial court did not err in denying the defendant's request for such a charge.
DILLON, J.P., BALKIN, COHEN and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court